Title: To Thomas Jefferson from Jesse B. Harrison, 17 January 1823
From: Harrison, Jesse B.
To: Jefferson, Thomas


Sir
Harvard University at Cambridge,
January 17. ‘23
It is with considerable hesitation that I venture to intrude upon your retirement and although my name may be strange to you yet I hope you will pardon me when I inform you that I had the honour of waiting on you at Poplar forest in October 1821 for the purpose of requesting a letter of introduction to some gentleman in Boston previous to my departure from Virginia to join the Law School here. You were at that time kind enough to give me a letter to professor Ticknor for which allow me, sir, here to tender my sincere thanks as much for the honour you did me, as for the opportunity thus afforded me of becoming well acquainted with Mr Ticknor an accomplished scholar and gentleman.One of the first circumstances that strike the visitor from the South, is the severity of the climate the effect of which I am even now experiencing. It is perhaps not greater than might be expected compared with our own; but there is a singularity attending it; which is, the difference between the cold of this latitude in America and Europe, a point which you well know, sir, has engaged the attention of the learned. Boston is nearly in the same latitude with Rome and yet how vast the difference! while in the former during the course of five or six months the fiercest winds are blowing, the ground continually covered with snow and the rivers blocked up with ice, in the latter the sky is serene, the air mild and pleasant and snows and ice as rare and unexpected as they are disagreeable. The same as much holds of the climate of Spain, and France in the southern provinces; this is certainly a circumstance worthy of reflection inasmuch as it is an exception to a general rule, that points equally removed from the equator enjoy the same mean temperature; an exception too that prevails over one whole hemisphere compared with the other. It is true, we can attribute the varieties of climate to no cause but the sun; but we are prevented from forming any general rules upon this head by the many accidental circumstances that interfere, such as the inequality of the earths surface, the situation of countries with regard to the ocean, exposure to winds and the like, and after all such is the distance of the sun from us at all times, that we can hardly suppose its effects on two places ten degrees apart to be very different or that other and adventitious causes do not regulate the climate almost entirely. The change too in the old world since the classical days of Greece and Rome remains yet to be fully accounted for; southern Europe seems within two thousand years to have advanced from a state of winter to that of continual spring and a poet might imagine that winter had “called his ruffian blasts” and retreated into the Scandinavian regions. The traveller that walks over the flowery plains of Italy will find that the rigours of their winter live only in the song of their former poets; the intense cold that so affected the Roman soldiers in Spain can be proven only by the authority of history; the Danube is no longer frozen over so as to permit heavy waggons to cross it as it did in the invasions of the Goths and the reindeer and elk no longer inhabit the German forests It is not enough to say that the clearing the immense forests and settlement of desert and uncultivated places have wrought this change as I humbly conceive, sir; numerous other causes have been employed.Harvard University is in a most flourishing state at present; the number and learning of its professors but particularly the extent of its library deservedly give it the first place among our institutions. It is impossible to say how many colleges we have in our country, all however not equal to more than one large foreign University. Having our colleges thus scattered over the land in every neighbourhood almost certainly weakens the effect that might be produced by a more united establishment; it prevents the great accumulation of books that would be the result of concentrated force and the existence of those large literary bodies of men who reside in the Universities abroad and whose researches and writings constitute the instruction and glory of their respective country; yet the situation of our republic, the absence of united opinions at the beginning as well as that sort of convenience that strikes us at the first view but disappears when we look a second time, will all prevent our soon having any great semenaries—indeed it is probable that our scholars are taught in these seperate colleges, almost as well as in more erudite institutions, for nothing but the elements of learning are required in a University education at any time; profound scholars such as are to raise the name of their country to unfold the page of philosophy and the works of the mighty dead can only be formed except occasionally in the walls of the longstanding, venerable temples where literature is sole mistress. Our system will diffuse general intelligence thro’ society but I fear, sir, that we may not expect many scholars who will soon give us a name in that department of human grandeur in which alone we are deficient, in learning. Harvard is advancing fast towards the desired standard. Nor shall it be said that Virginia with all its pride of statesmen and warriors is wanting in this glorious point. We begin late perhaps but we begin in the broad daylight of science, when our own experience is not necessary to teach us dearly, the right mode of instructions but all is known. Our university need have no infancy of imbecillity and ignorance but will spring forth like Pallas full grown. The Universities of Paris and Oxford may perhaps date from Charlemagne and Alfred, but while we shall lose the advantages of their long establishment we shall also be free from the absurd, scholastic method of teaching that is not even now entirely abandoned. Virginia expects this because the same head and heart that directed the national glory are concerned in raising her temple of Science.It is a remarkable fact that the march of arts and arms has been in an almost due westerly line, and we may trace the empires of the Assyrians, Persians, Greeks and Romans on the map lying in that direction. The supremacy in modem Europe has not been so marked as in ancient times when only one of the above empires existed at once, but the fact has rather received confirmation than otherwise from modern history; America lies still farther west and shall we not hope that the star in its motion thro’ the circle of destiny will shine on us too? If we be not a great people, nevertheless, we may not assure fate, “the fault, dear Brutus is not in our stars but in ourselves that we are underlings.”But, sir, I am afraid your patience is exhausted and you have ere this withdrawn the pardon, which I hope you granted me in the first part of my letter. Forgive my presumption and allow me to sign myself yourmuch obliged and very humble sevtJesse B. Harrison of Lynchburg